Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 3/31/2022. 
The following is the status of claims: claims 1, 6, 7, 9, 14, 15 and 16 have been amended. 
Thus, claims 1-16 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 3/31/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 16, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 16):


“receiving a pipeline description comprising a set of pipeline parameters operable
by the data digest system, the pipeline parameters comprising at least one of a data source
device descriptor, a communication channel descriptor, a flow dependency and a consuming application constraint;

storing the pipeline description;

compiling the pipeline description using a template compiler to generate a
compiled template;

storing the compiled template;

mapping the compiled template into at least one data digest system configuration
block to generate at least one mapped data digest system configuration block;

storing the at least one mapped data digest system configuration block;

supplying the at least one mapped data digest system mapped configuration block
to the data digest system to configure the pipeline; and

at a data port:
estimating, based on an analysis of data digest metadata, a criticality of data, and
determining, based on the criticality of data, whether to keep the data source or to
get more of that type of data source device data.”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.



The closest prior art:
Jodoin et al., US Patent No. 10,318,285, teaches a system of a computing resource service
provider, detects changes to a pipeline template package that encodes information associated with application code and infrastructure that may be utilized as part of deploying the application code in stages of a pipeline. An infrastructure template that is usable to provision an execution environment may be generated for a corresponding stage of the development, and may be utilized as part of a process for provisioning an execution environment which may, for
example, run tests to verify the quality of the application code;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 12/16/2020, with particular attention to pages 18, 19 and 20; and the examiner also found figures 2 and 3 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152